 
 
II 
110th CONGRESS 1st Session 
S. 916 
IN THE SENATE OF THE UNITED STATES 
 
March 19, 2007 
Mr. Craig (for himself, Ms. Cantwell, Mr. Crapo, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To modify the boundary of the Minidoka Internment National Monument, to establish the Minidoka National Historic Site, to authorize the Secretary of the Interior to convey certain land and improvements of the Gooding Division of the Minidoka Project, Idaho, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Minidoka National Historic Site Act of 2007. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Establishment of Minidoka National Historic Site 
Sec. 101. Boundary adjustment. 
Sec. 102. Administration of Monument. 
TITLE II—Conveyance of American Falls Reservoir District Number 2 
Sec. 201. Definitions. 
Sec. 202. Authority to convey title. 
Sec. 203. Transfer. 
Sec. 204. Compliance with other laws. 
Sec. 205. Revocation of withdrawals. 
Sec. 206. Liability. 
Sec. 207. Future benefits. 
Sec. 208. National Environmental Policy Act. 
Sec. 209. Payment.  
IEstablishment of Minidoka National Historic Site 
101.Boundary adjustment 
(a)In generalThe boundary of the Minidoka Internment National Monument, located in the State of Idaho and established by Presidential Proclamation 7395 of January 17, 2001, is adjusted to include the Nidoto Nai Yoni (Let it not happen again) memorial. That memorial— 
(1)commemorates the Japanese Americans of Bainbridge Island, Washington, who were the first to be forcibly removed from their homes and relocated to internment camps during World War II under Executive Order No. 9066; and 
(2)consists of approximately 8 acres of land owned by the City of Bainbridge Island, Washington, as depicted on the map titled Bainbridge Island Japanese American Memorial, numbered 194/80,003, and dated September, 2006. 
(b)MapThe map referred to in subsection (a) shall be kept on file and made available for public inspection in the appropriate offices of the National Parks Service. 
102.Administration of Monument 
(a)AdministrationThe Secretary of the Interior (hereinafter in this section referred to as the Secretary) shall administer the Nidoto Nai Yoni Memorial as part of Minidoka Internment National Monument in accordance with— 
(1)Presidential Proclamation 7395 of January 17, 2001; 
(2)laws and regulations generally applicable to units of the National Park System, including the Act of August 25, 1916 (popularly known as the National Park Service Organic Act; 16 U.S.C. 1 et seq.); and 
(3)any agreements entered into pursuant to subsection (b). 
(b)Agreements 
(1)For the purposes of defining the role of the National Park Service in administering the Nidoto Nai Yoni Memorial owned by the City of Bainbridge Island, the Secretary is authorized to enter into agreements with— 
(A)the City of Bainbridge Island; 
(B)the Bainbridge Island Metropolitan Park and Recreational District; 
(C)the Bainbridge Island Japanese American Community Memorial Committee; 
(D)the Bainbridge Island Historical Society; 
(E)successor entities to the entities named in subparagraphs (A) through (D); and 
(F)other appropriate individuals or entities, at the discretion of the Secretary. 
(2)In order to implement an agreement provided for in paragraph (1), the Secretary may— 
(A)make grants to the City of Bainbridge Island for development of an administrative and interpretive facility for the Nidoto Nai Yoni Memorial; 
(B)enter into a cooperative management agreement with the City of Bainbridge Island, pursuant to section 3(l) of Public Law 91–383 (16 U.S.C. 1a–2(l); popularly known as the National Park System General Authorities Act), for the purpose of providing assistance with operation and maintenance of the memorial; 
(C)make grants to other non-Federal entities for other infrastructure projects at the memorial, subject to a match of non-Federal funding equal to the amount of a grant made pursuant to this paragraph; and 
(D)make grants or enter into cooperative agreements with non-Federal entities to support development of interpretive media for the memorial. 
(c)Administrative and visitor use siteThe Secretary is authorized to operate and maintain a site in Seattle, Washington, for administrative and visitor use purposes associated with Minidoka Internment National Monument, using to the greatest extent practicable the facilities and other services of the Seattle unit of the Klondike Gold Rush National Historical Park. 
(d)Coordination of interpretive and educational materials and programsThe Secretary shall coordinate the development of interpretive and educational materials and programs for the Nidoto Nai Yoni Memorial and the Minidoka Internment National Monument site in the State of Idaho with the Manzanar National Historic Site in the State of California. 
IIConveyance of American Falls Reservoir District Number 2 
201.DefinitionsIn this title: 
(1)AgreementThe term Agreement means Agreement No. 5–07–10–L1688 between the United States and the District, entitled Agreement Between the United States and the American Falls Reservoir District No. 2 to Transfer Title to the Federally Owned Milner-Gooding Canal and Certain Property Rights, Title and Interest to the American Falls Reservoir District No. 2. 
(2)DistrictThe term District means the American Falls Reservoir District No. 2, located in Jerome, Lincoln, and Gooding Counties, Idaho. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StateThe term State means the State of Idaho. 
202.Authority to convey title 
(a)In generalIn accordance with all applicable law and the terms and conditions set forth in the Agreement, the Secretary may convey— 
(1)to the District all right, title, and interest in and to the land and improvements described in Appendix A of the Agreement, subject to valid existing rights; 
(2)to the city of Gooding, located in Gooding County, of the State, all right, title, and interest in and to the 5.0 acres of land and improvements described in Appendix D of the Agreement; and 
(3)to the Idaho Department of Fish and Game all right, title, and interest in and to the 39.72 acres of land and improvements described in Appendix D of the Agreement. 
(b)Compliance with agreementAll parties to the conveyance under subsection (a) shall comply with the terms and conditions of the Agreement, to the extent consistent with this Act. 
203.TransferAs soon as practicable after the date of enactment of this Act, the Secretary shall direct the Director of the National Park Service to include in and manage as a part of the Minidoka Internment National Monument the 10.18 acres of land and improvements described in Appendix D of the Agreement. 
204.Compliance with other laws 
(a)In generalOn conveyance of the land and improvements under section 202(a)(1), the District shall comply with all applicable Federal, State, and local laws (including regulations) in the operation of each facility transferred. 
(b)Applicable authorityNothing in this title modifies or otherwise affects the applicability of Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.)) to project water provided to the District. 
205.Revocation of withdrawals 
(a)In generalThe portions of the Secretarial Orders dated March 18, 1908, October 7, 1908, September 29, 1919, October 22, 1925, March 29, 1927, July 23, 1927, and May 7, 1963, withdrawing the approximately 6,900 acres described in Appendix E of the Agreement for the purpose of the Gooding Division of the Minidoka Project, are revoked. 
(b)Management of withdrawn landThe Secretary, acting through the Director of the Bureau of Land Management, shall manage the withdrawn land described in subsection (a) subject to valid existing rights. 
206.Liability 
(a)In generalSubject to subsection (b), upon completion of a conveyance under section 202, the United States shall not be liable for damages of any kind for any injury arising out of an act, omission, or occurrence relating to the land (including any improvements to the land) conveyed under the conveyance. 
(b)ExceptionSubsection (a) shall not apply to liability for damages resulting from an injury caused by any act of negligence committed by the United States (or by any officer, employee, or agent of the United States) before the date of completion of the conveyance. 
(c)Federal tort claims actNothing in this section increases the liability of the United States beyond that provided in chapter 171 of title 28, United States Code. 
207.Future benefits 
(a)Responsibility of the districtAfter completion of the conveyance of land and improvements to the District under section 202(a)(1), and consistent with the Agreement, the District shall assume responsibility for all duties and costs associated with the operation, replacement, maintenance, enhancement, and betterment of the transferred land (including any improvements to the land). 
(b)Eligibility for federal funding 
(1)In generalExcept as provided in paragraph (2), the District shall not be eligible to receive Federal funding to assist in any activity described in subsection (a) relating to land and improvements transferred under section 202(a)(1). 
(2)ExceptionParagraph (1) shall not apply to any funding that would be available to a similarly situated nonreclamation district, as determined by the Secretary. 
208.National Environmental Policy ActBefore completing any conveyance under this Act, the Secretary shall complete all actions required under— 
(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); 
(3)the National Historic Preservation Act (16 U.S.C. 470 et seq.); and 
(4)all other applicable laws (including regulations). 
209.Payment 
(a)Fair market value requirementAs a condition of the conveyance under section 202(a)(1), the District shall pay the fair market value for the withdrawn lands to be acquired by them, in accordance with the terms of the Agreement. 
(b)Grant for building replacementAs soon as practicable after the date of enactment of this Act, and in full satisfaction of the Federal obligation to the District for the replacement of the structure in existence on that date of enactment that is to be transferred to the National Park Service for inclusion in the Minidoka Internment National Monument, the Secretary, acting through the Commission of Reclamation, shall provide to the District a grant in the amount of $52,996, in accordance with the terms of the Agreement. 
 
